DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on 05 November 2019 has been considered by the Examiner. 

Status of Claims
Claims 1-20 are pending and consideration for patentability.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  
The prior art of record describes, in general, a system and method for acquiring intra-cardiac signals, including performing a sequence of annotation-visualization operations, extracting multiple annotation values, selecting a group of intra-cardiac 
Bar-Tal describes a system and method for acquiring intra-cardiac signals ([0047]), including performing a sequence of annotation-visualization operations ([0048], [0058]), extracting multiple annotation values ([0060] - [0061]), selecting a group of intra-cardiac signals ([0061] - [0062]), identifying statistically deviant values ([0076], [0079]), and visualizing the annotation values ([0081]).  However, Bar-Tal fails to disclose or suggest assessing a rate of omissions of the annotation values and taking a corrective action based on the rate of omissions exceeding a predefined threshold.  
Afonso and Nanthakumar both describe using correction algorithms on cardiac data (Afonso: [0096]; Nanthakumar: [0100], for example).  However, the correction algorithms described by Afonso and Nanthakumar do not take into account the rate of omitted values, and these correction algorithms are not run based on the rate of omitted values exceeding a predefined threshold.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-

/Ankit D Tejani/
Primary Examiner, Art Unit 3792